 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   GEORGE AVALOS,                                     Case No. 1:21-cv-00547-NONE-SAB

12                  Plaintiff,                          ORDER REQUIRING PLAINTIFF TO FILE
                                                        STATUS REPORT ON SERVICE OF
13            v.                                        COMPLAINT

14   SOUTHERN PACPIZZA, LLC, et al.,                    FIVE-DAY DEADLINE

15                  Defendants.

16

17         On March 30, 2021, Plaintiff George Avalos filed this action against Defendants

18 Southern Pacpizza, LLC, Jimmy D. Sims, Nancy M. Sims, Joanna Martin Stephen, and David

19 William Martin alleging violations of the Americans with Disabilities Act and California law.
20 (ECF No. 1.) Summonses were issued on March 31, 2021. (ECF No. 3.) On April 16, 2021,

21 Plaintiff returned a proof of service showing that Southern Pacpizza, LLC had been served with

22 the summons and complaint, but Plaintiff has not returned a proof of service for any of the other

23 defendants.

24         There is currently a mandatory initial scheduling conference set in this action for July 20,

25 2021, before the undersigned. The Court finds that it does not serve the interest of judicial

26 economy to hold the mandatory scheduling conference until all the defendants have been served

27 and filed an answer to the complaint, have been dismissed from the action, or default has been

28 entered.


                                                    1
 1          Accordingly, IT IS HEREBY ORDERED that within five (5) days from the date of entry

 2 of this order Plaintiff shall file a notice informing the Court of the status of service on

 3 Defendants Jimmy D. Sims, Nancy M. Sims, Joanna Martin Stephen, and David William Martin

 4 and addressing continuance of the mandatory scheduling conference.

 5
     IT IS SO ORDERED.
 6

 7 Dated:     July 6, 2021
                                                     UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                 2
